                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

MICHAEL LUSINGER                                                                        PLAINTIFF

V.                                    No. 5:19CV00325-JM

DREW COUNTY DETENTION CENTER                                                         DEFENDANT


                                             ORDER

       Plaintiff Michael Lusinger has not complied with the October 18, 2019 Order directing him

to file an amended complaint. Doc. 4. The time to do so has expired.

       Therefore, this case is dismissed without prejudice due to a lack of prosecution. Fed. R.

Civ. P. 41 (b); Local Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in

forma pauperis appeal from this Order would not be taken in good faith.

       IT IS SO ORDERED this 18th day of December, 2019.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
